 19303 NLRB No. 4KING MANOR CARE CENTER1Review was denied as there was a lack of majority to grant review. Chair-man Stephens and Member Oviatt would deny review. Members Cracraft and
Devaney would grant review. Member Raudabaugh was not a member of the
Board at the time of the Order.2In light of our dissenting colleagues' opinions, we have attached the rel-evant portions of the Regional Director's supplemental decision.Member Raudabaugh agrees that the recognition of Intervenor would not barthe Petitioner's petition. Member Raudabaugh notes that both Unions were ac-
tively organizing at the time of the recognition. He also notes that Petitioner's
petition was filed only 4 days after Employer Healthcare extended recognition
to the Intervenor. Member Raudabaugh does not pass on whether the same re-
sult would be reached in a case where a longer period elapses between rec-
ognition and petition.1All dates are in 1988 unless otherwise indicated.King Manor Care Center and Healthcare ServicesGroup, Inc. and 1115 Nursing Home and Hos-pital Employees Union, a Division of 1115 Joint
Board, Petitioner. Case 22±RC±9913May 22, 1991DECISION DENYING MOTION FORRECONSIDERATIONBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, OVIATT, ANDRAUDABAUGHBy Order dated August 24, 1990, the Board deniedthe Joint Employers' and Intervenor Local 6, Inter-
national Union of Industrial, Service, Transport and
Health Employees' requests for review of the Regional
Director's Supplemental Decision and Direction of
Election.1On September 7, 1990, the Joint Employersfiled a motion for reconsideration. We deny the motion
for reconsideration on the ground that it is lacking in
merit.2MEMBERCRACRAFT, dissenting.In accord with my dissent in Rollins TransportationSystem, 296 NLRB 793 (1989), I would grant the JointEmployers' motion.MEMBERDEVANEY, dissenting.I disagree with my colleagues' denial of the JointEmployers' motion for reconsideration as lacking in
merit. Consistent with Member Cracraft's dissenting
opinion in Rollins Transportation System, 296 NLRB793 (1989), I believe that the recognition agreements
between the Joint Employers and Intervenor should bar
the petition for a reasonable period of time.The Intervenor represented to Employer King Manorthat it had a majority on January 20, 1988.1An impar-tial arbitrator conducted a card check and ascertained
that the Intervenor had 7 cards out of 13 possible unit
employees. On that basis, the Intervenor was recog-
nized by King Manor on January 29.Intervenor then met with Employer Healthcare afterdetermining that it employed some individuals at the
King Manor facility and demonstrated its majority with
respect to those employees on February 12. Employer
Healthcare confirmed in writing its recognition of theIntervenor as the majority representative of its employ-ees on February 14. Meanwhile, the Petitioner had
begun organizing the Joint Employers' employees on
about December 8, 1987, and continued its activities
through January. On February 16, the Petitioner filed
the instant petition.In Rollins Transportation, as here, there were over-lapping organizing campaigns, and the employer recog-
nized one union after ascertaining through the use of
a card check conducted by a neutral third party that
that union demonstrated it had the support of the ma-
jority of the unit. The Board majority in Rollins heldthat where there are such contemporaneous campaigns
and an unrecognized union files a petition, the employ-
er's recognition of the other union is ineffective to bar
the petition even where the employer was unaware of
the petitioner's campaign at the time of recognition. In
contrast to the majority here and in Rollins, I find thatthe operative event in determining the existence of a
recognition bar should be the filing of the petition, not
the start of the organizing campaign.Just as the filing of a petition by the unrecognizedunion is the operative event for the imposition of strict
employer neutrality in rival union initial organizing
campaigns under Bruckner Nursing Home, 262 NLRB955 (1982), the same principle should apply in decid-
ing whether a recognition agreement constitutes a bar.
Board policy must be to encourage the stability of the
collective-bargaining process and the benefits flowing
therefrom. Thus, where an employer in good faith rec-
ognizes a labor organization representing an uncoerced,
unassisted majority before a valid election petition has
been filed, I would find a recognition bar even if, at
the time of recognition, a petitioner also had a card
majority. Simply put, if the filing of a petition is the
critical event in deciding whether, in rival union initial
organizing situations, an employer's recognition of a
majority labor organization is unlawful, it is desirable
from a policy perspective that this same operative
event should govern whether a lawful recognition
should be accorded bar quality.Thus, for the reasons fully and fairly stated byMember Cracraft in Rollins, I find that the Joint Em-ployers' lawful, good-faith recognition of the Interve-
nor here resolved any question concerning representa-
tion and barred the Petitioner's rival petition for a rea-
sonable period of time. Accordingly, I would reverse
the Regional Director and dismiss the petition.APPENDIXPetitioner seeks to represent employees employed inthe following bargaining unit:All full-time and regular part-time service andmaintenance employees, including nurses aides,
dietary aides, housekeeping employees and laun-
dry employees employed by the Employer at its 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1I am administratively satisfied that Petitioner obtained authorization cardsfrom employees which pre-date the recognition of the Intervenor.Neptune, New Jersey facility, excluding recreationaides, office clerical employees, technical employ-
ees, professional employees, guards, cooks and all
other supervisors as defined in the Act.At the hearing, the Joint Employers and theIntervernor stipulated to the appropriateness of this
unit. Upon reconsideration, particularly noting the stip-
ulation of the parties, I find that the agreed-upon unit
is appropriate.The sole issue remaining in this proceeding is thecontentions of the Joint Employers and the Intervenor
that the petition should be dismissed on the basis that
there is a recognition bar. Without reciting all the facts
surrounding the Joint Employers recognition of the In-
tervenor which are set forth in the original decision in
this matter dated November 17, 1988, the record is
clear that the Intervenor was recognized by King
Manor Care Center on January 29, 1988, and by
Healthcare Services Group, Inc. on February 12, 1988.
On February 16, 1988, Petitioner filed the instant peti-
tion in which the employer was designated as ``KingManor'' and the bargaining unit as ``all service and
maintenance employees, including aides, orderlies, die-
tary employees and housekeeping employees
exclud[ing] all office clerical employees, professional
employees, guards and supervisors as defined in the
Act.'' Petitioner filed an amended petition on Septem-
ber 1, 1988, designating the employer as ``King Manor
and Group Health Care Services.''On February 19, 1988, King Manor and the Interve-nor entered into a collective bargaining agreement. The
bargaining unit is defined in the collective bargaining
agreement as ``all full-time and regular part-time em-
ployees working 60 hours or more [out of the regular,
full-time, 80-hour work period], namely: all nursing
aides, dietary workers, but excluding all other employ-
ees, clericals, guards, supervisors, registered nurse, li-
censed practical nurses, technical and professional em-
ployees, supervisory cooks, instructors, administrative
and executive employees and confidential employees.''
Subsequently, in a letter to the Intervenor dated March
25, 1988, Healthcare stated that it ``agrees to the terms
of, and adopts, the Agreement dated February 19,
1988, between your union and King Manor Care Cen-
ter insofar as that Agreement applies to housekeeping
and laundry employees,'' and sets forth the wage rates
for housekeeping employees and laundry employees.It is well-established that an employer's recognitionof a union bars a petition for a reasonable period of
time if the employer recognized the union in good
faith, on the basis of a showing that a majority of the
employees employed in the bargaining unit supported
the union, and at a time when only that union was a
actively engaged in organizing the employees em-
ployed in the bargaining unit. Josephine Furniture Co.,Inc., 172 NLRB 404 (1968); Keller Plastics Eastern,Inc., 157 NLRB 583 (1966).The record reveals that on or about December 8,1987, Peter Garcia, an organizer for Petitioner com-
menced organizing employees employed by the Joint
Employers. He appeared at the facility on a daily basis
from on or about December 8, 1987, through January
1988 in furtherance of his organizing activities. Garcia
testified that he received approximately 9 signed and
dated union authorization cards from employees by the
end of January 1988.1Garcia also testified withoutcontradiction that on the least one occasion in January
1988, he was observed in his organizing effort by the
Joint Employer's Director of Nurses Weaver.The Board, in determining the efficacy of a recogni-tion agreement in a situation where more than one
labor organization is engaged in organizing employees,
held that the recognition bar applied only when an em-
ployer extended recognition to one labor organization
in good faith based on a previously demonstrated ma-jority and at a time when only that union was engaged
actively in organizing the employees. Sound Contrac-tors Assocication, 162 NLRB 364 (1966) (emphasisadded). Further, the Board has held that, where rec-
ognition is granted on the same day a petition is filed
by a second union, a question concerning the employ-
ees' choice or representation exists as of the time of
recognition. Thus, no bar is found even if the employer
granting recognition lacks knowledge of the petition or
the rival campaign. Superior Furniture ManufacturingCo., Inc., 167 NLRB 309 (1967).It is axiomatic, however, that the purpose of, andreasons for, the election process is to allow employees
to exercise freely their right to determine whether a
labor organization will represent them. In dual cam-
paigns, the possibility of employees who seek rep-
resentation signing cards for more than one organiza-
tion is common, albeit in a Board election, only one
choice can be made. Because the free choice of em-
ployees is paramount, the purposes of the Act herein
would not be served if I ignored the precedents set
forth in Sound Contractors and Superior Furniture,supra.In Bus Systems, Inc., 297 NLRB 169 (1989), theBoard affirmed its decision in Rollins TransportationSystems, Inc., 296 NLRB 793 (1989), specifically stat-ing that in Rollins, the Board held that when there aresimultaneous campaigns and the unrecognized union
files a petition, the recognition is ineffective as a bar
and an election is required. The Board found that the
principles set forth in Bruckner Nursing Home, 262NLRB 955 (1982) are inapplicable in the representa-
tion context. The Board concluded that in the represen-
tation context as opposed to a situation in which unfair 21KING MANOR CARE CENTERlabor practice charges are filed against an employer,the emphasis should not be on whether the employer
acts lawfully, but on whether the employees can freely
choose a collective bargaining representative.The evidence in the present case sufficiently estab-lishes that the Petitioner was actively involved in orga-nizing employees at the Employer's facility from thebegining of December 1987 through January 1988
prior to the time that the Joint-Employers recognized
the Intervenor. In these circumstances, the employees
should now be entitled to exercise their free choice and
I find that there is no bar to the conduct of an election.